                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

IRON THUNDERHORSE                                  §

VS.                                                §                  CIVIL ACTION NO. 9:17cv196

BRYAN COLLIER, ET AL.                              §

                 ORDER OVERRULING OBJECTIONS AND ADOPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Iron Thunderhorse, an inmate confined within the Texas Department of Criminal

Justice, Correctional Institution Division, proceeding pro se, filed this civil rights lawsuit. The court
previously referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, at

Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable orders of this court.

        Plaintiff has filed a motion (doc. no. 3) seeking a temporary restraining order and preliminary

injunction. The Magistrate Judge has submitted a Report and Recommendation of United States

recommending the motion be denied as moot.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Plaintiff filed objections. The court must

therefore conduct a de novo review of the objections in light of the record and the applicable law.

        The Magistrate Judge’s recommendation was based on the fact that plaintiff is no longer

incarcerated at the same unit he was when he filed his motion for preliminary injunctive relief. In

his objections, plaintiff states he is being subjected to the same unconstitutional conditions of

confinement at his new unit as he was at his old unit. However, the Magistrate Judge correctly

concluded that plaintiff’s transfer to a new unit, which is outside the territorial jurisdiction

of this court, rendered his motion for preliminary injunctive relief moot. Cooper v. Sheriff,

Lubbock County, 929 F.2d 1078, 1084 (5th Cir. 1991); Sanchez v. Davis, 735 F. App’x 172, 173

(5th Cir. 2018). Plaintiff is free to file a separate lawsuit concerning conditions at his new unit in

the appropriate district court.
                                           ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED as

the opinion of the court. Plaintiff’s motion for a temporary restraining order and preliminary

injunction is DENIED as moot.




                So ORDERED and SIGNED March 19, 2019.




                                                        ____________________________
                                                         Ron Clark, Senior District Judge
